DETAILED ACTION
This office action is in response to claims filed on 12/07/2021. Claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2021,  07/27/2022, and 08/11/2022 were filed on and after the filing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 2-9 are objected to because of the following informalities:  “An electric machine” should be “[[An]] The electric machine”.  Appropriate correction is required.
Claims 11-15 and 17-21 are objected to because of the following informalities:  “A method machine” should be “[[A]] The method”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation " The electric machine controller".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilmore US 6424799 B1 (Hereinafter “Gilmore”).
Regarding Claim 1, Gilmore teaches an electric machine system (fig 1, 12) comprising: 
an electric machine (Figs. 1-2, 16);
a power converter (Fig. 2, 32); and
a controller (Fig. 2, 26) arranged to direct the power converter to cause pulsed (col. 5, lines 3-5, “ratcheting”) operation of the electric machine during at least some operating conditions to deliver a net average of a desired output, the controller being configured to vary a frequency at which the electric machine is pulsed based at least in part on one or more selected operating conditions (col 11, lines 23-27, the microcomputer 26 can be programmed to merely reduce to a relatively low level the frequency of the PWM control signal and continue to set the motor voltage proportional to the position of the trigger switch).
	Regarding Claim 2, Gilmore teaches the electric machine system as recited in claim 1 wherein the pulsing frequency varies based at least in part on machine speed (col. 5, lines 7-10, it has been found that even at a low duty cycle frequency, such as 10 to 50 Hz, the speed of the motor can be varied by varying the duty cycle of the control signal to the motor).
Regarding Claim 3, Gilmore teaches the electric machine system as recited in claim 1 wherein the pulsing frequency varies based at least in part on a request torque (col. 11 lines 18-22, the operator of the power tool is able to control the magnitude of the torque bursts during the low frequency or ratcheting mode of operation).
Regarding Claim 4, Gilmore teaches the electric machine system as recited in claim 1 wherein the pulsing frequency varies based at least in part on machine speed and a requested torque (Claim 14, the control circuit to thereby control the speed of the motor; and setting the frequency of said PWM d.c. control signal sufficiently low to cause the motor to provide, over a substantial portion of the duty cycle range of the control signal, bursts of torque to said output spindle that cause substantial variation in the speed of rotation of said output spindle between successive bursts of torque).
Regarding Claim 7, Gilmore teaches the electric machine system as recited in claim 1 wherein the pulsing frequency varies proportionally as a function of machine speed in some operating regions of the electric machine (Col. 11, lines 18-58).
	Regarding Claim 8, Gilmore teaches the electric machine as recited in claim 1 wherein the pulsing frequency is at least 10 Hz (col. 5, lines 7-10, it has been found that even at a low duty cycle frequency, such as 10 to 50 Hz, the speed of the motor can be varied by varying the duty cycle of the control signal to the motor).
Allowable Subject Matter
Claim 10-15 and 17-21 are allowed.
Claims 5-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakata US 20130141027 A1 teaches PWM signal generation unit 21 generates, for each of the U-phase, the V-phase, and the W-phase, a signal causing the corresponding switching elements 14 to repeatedly switch between the conduction state and the non-conduction state according to PWM (Pulse Width Modulation) control (e.g., a signal alternating between high level and low level) in accordance with the voltage command values, and outputs the signals to the selector 24.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846